976 A.2d 1092 (2009)
200 N.J. 212
In the Matter of Arnold M. ABRAMOWITZ, an Attorney at Law.
D-173 September Term 2008
Supreme Court of New Jersey.
August 27, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that ARNOLD M. ABRAMOWITZ, of IRVINGTON, who was admitted to the bar of this State in 1976, and who was suspended from the practice of law for a period of three months, effective March 13, 2009, by Order of this Court filed February 13, 2009, be restored to the practice of law, effective immediately.